     Case 3:18-cv-01526 Document 343 Filed 09/17/20 Page 1 of 1 PageID #: 10319




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JOHN BAXLEY, JR., et al.

                               Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:18-1526

BETSY JIVIDEN, in her official capacity
as Commissioner of the West Virginia
Division of Corrections and Rehabilitation and
WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION, et al.

                               Defendants.

                                             ORDER


         Pending is Plaintiffs’ Motion for Class Certification. ECF No. 88. Plaintiffs have since

filed a second Motion for Class Certification on July 17, 2020. ECF No. 264. Accordingly, the

Court DENIES AS MOOT the first motion, ECF No. 88.

         The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                             ENTER:         September 17, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
